DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Objections
Applicant is advised that should claims 8 and 9, and 13 and 14 be found allowable, claims 9 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-11, 16, 19 and 20 of U.S. Patent No. 11,409,433. Although the claims at issue are not identical, they are not patentably distinct from each other because as claim patentably indistinct inventions.
Instant App
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
11,409,433
1
2
3
4
5
-
10
11
11
-
16
19
20
20
-


Instant App
U.S. Patent No. 11,409,433
1. A gesture processing unit enabling contactless interaction with a casino game having a primary computer and a camera, comprising:
1. A gesture processing unit enabling contactless interaction with a user terminal having a primary computer and a camera, comprising:
a video input port; 
a video input port;
a video output port;
a video output port;
at least one communication port;
at least one Universal Serial Bus (USB) port;
a central processing unit (CPU);
a central processing unit (CPU);
a gesture recognizer module configured to receive a camera signal from the camera associated with the casino game and provide recognized gestures to the CPU;
a gesture recognizer module configured to receive a camera signal from the camera associated with the user terminal and provide recognized gestures to the CPU that are executed within a field of view of the camera;
a human interface device (HID) module in communication with the CPU and configured to provide HID commands to the primary computer of the casino game via the communication port based on the recognized gestures; and
a human interface device (HID) module in communication with the CPU and configured to provide HID commands to the primary computer of the user terminal via the USB port based on the recognized gestures; and
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the casino game via the video input port and provide a modified video signal to the primary display of the casino game via the video output port based on the recognized gestures, wherein the modified video signal comprises the source video with an overlay of a cursor, wherein movement of the cursor on the primary display of the user terminal is based on the recognized gestures.
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port and provide a modified video signal to the primary display of the user terminal via the video output port based on the recognized gestures, wherein the modified video signal comprises the source video with an overlay of a cursor, wherein movement of the cursor on the primary display of the user terminal is based on the recognized gestures that are executed within a field of view of the camera.
7. A casino game enabling contact-based user interaction and contactless user interaction, comprising:
10. A user terminal enabling contact-based user interaction and contactless user interaction, comprising:
a power supply;
a power supply;
a camera;
a camera;
a primary display; and
a primary display;
a peripheral gesture processing unit installed into the casino game, the gesture processing unit comprising 
peripheral gesture processing unit installed into the user terminal, the gesture processing unit comprising
a central processing unit (CPU) configured to selectively operate the casino game in a contactless operational mode, the gesture processing unit configured to receive a camera signal from the camera and recognize gestures that are executed within a field of view of the camera; and
a central processing unit (CPU) configured to selectively operate the user terminal in a contactless operational mode, the gesture processing unit configured to receive a camera signal from the camera and recognize gestures that are executed within a field of view of the camera; and
a video overlay module configured to provide a modified video signal to the primary display of the casino game based on the recognized gestures while the casino game is operated in the contactless operational mode, wherein the modified video signal comprises a cursor and wherein movement of the cursor is based on the recognized gestures.
a video overlay module configured to provide a modified video signal to the primary display of the user terminal based on the recognized gestures while the user terminal is operated in the contactless operational mode, wherein the modified video signal comprises a cursor and wherein movement of the cursor is based on the recognized gestures.
11. A method of contactless interaction with a casino game comprising;
16. A method of contactless interaction with a user terminal comprising;
displaying, by a primary computer of a casino game, a video signal on a primary display of the casino game;
displaying, by a primary computer of a user terminal, a video signal on a primary display of the user terminal;
modifying, by a gesture processing unit installed into the casino game, the video signal to include a cursor;
modifying, by a gesture processing unit installed into the user terminal, the video signal to include a cursor;
 while a user interacts with the casino game through non-contacting gestures that are executed within a field of view of a camera mounted to a user terminal, receiving, by the peripheral gesture processing unit, a camera signal from the camera;
while a user interacts with the user terminal through non-contacting gestures that are executed within a field of view of a camera mounted to a user terminal, receiving, by [[a]] the peripheral gesture processing unit, a camera signal from the camera;
detecting, by the gesture processing unit, a recognized hand gesture;
detecting, by the gesture processing unit, a recognized hand gesture;
responsive to detecting the recognized hand gesture, moving, by the gesture processing unit, the position of the cursor on the primary display of the casino game; and
responsive to detecting the recognized hand gesture, moving, by the gesture processing unit, the position of the cursor on the primary display of the user terminal; and
responsive to detecting the recognized hand gesture, providing, by the gesture processing unit, one or more human interface device (HID) commands to the primary computer of the casino game.
responsive to detecting the recognized hand gesture, providing, by the gesture processing unit, one or more human interface device (HID) commands to the primary computer of the user terminal.



Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7 of U.S. Patent No. 11,194,468. Although the claims at issue are not identical, they are not patentably distinct from each other because as claim patentably indistinct inventions.
Instant App
16
17
18
19
20
11,194,468
1
4
5
7
-


Instant App
U.S. Patent No. 11,194,468
16. A gesture processing unit enabling contactless interaction with a casino game having a primary computer and a camera, comprising:
1. (Currently Amended) A gesture processing unit enabling contactless interaction with a user terminal having a primary computer and a camera, comprising:
a video input port;
a video input port;
a video output port;
a video output port;
at least one communication port;
at least one Universal Serial Bus (USB) port;
a central processing unit (CPU);
a central processing unit (CPU);
a gesture recognizer module configured to receive a camera signal from the camera associated with the casino game and provide recognized gestures to the CPU, wherein at least one of the recognized gestures is a hand gesture to initiate gesture-based navigation;
a gesture recognizer module configured to receive a camera signal from the camera associated with the user terminal and provide recognized gestures to the CPU that are executed within a field of view of the camera, wherein at least one of the recognized gestures is a hand gesture to initiate gesture-based navigation;
a human interface device (HID) module in communication with the CPU and configured to provide HID commands to the primary computer of the casino game via the communication port based on the recognition of the hand gesture to initiate gesture-based navigation; and
a human interface device (HID) module in communication with the CPU and configured to provide HID commands to the primary computer of the user terminal via the USB port based on the recognition of the hand gesture to initiate gesture-based navigation; and
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the casino game via the video input port and provide a modified video signal to the primary display of the casino game via the video output port subsequent to the recognition of the hand gesture to initiate gesture-based navigation, wherein the modified video signal comprises the source video with an overlay of a cursor, wherein movement of the cursor on the primary display of the user terminal is based on the recognized gestures .
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port and provide a modified video signal to the primary display of the user terminal via the video output port subsequent to the recognition of the hand gesture to initiate gesture-based navigation, wherein the modified video signal comprises the source video with an overlay of a cursor.


Allowable Subject Matter
Claims 1-20 are considered allowable. 
The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable based upon the parent patents, U.S. Patent No. 11,194,468 and No.11,409,433.  Also of note, are U.S. Publication No. 2013/0241830 and No. 2018/0095524, as the closest relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626